PER CURIAM.
This cause being called for argument, and motion being made on behalf of appellant for continuance of the cause for hearing •or for submission on briefs to be filed, and • counsel for appellee stating that no brief for .appellant had been filed, and moving the ■court for dismissal of the appeal, it is ordered that the motion of appellant be denied, •and motion of appellee granted, and cause dismissed for failure of appellant to file brief as required by rule 24 of the Rules of Practice of this court.